Appeal by employer and carrier from an award of compensation made under the Workmen’s Compensation Law. Claimant was a rabbi, engaged by the Wellwood Cemetery Association to say prayers for such of its patrons as might desire such service. To sustain the award it must be found that claimant was an employee under group 18 of subdivision 1 of section 3 of the statute; or else that the employer had elected to bring all of its employees under the coverage of the statute under group 19 of the same section. Employment of rabbi, as such, is clearly excepted from group 18. The record is insufficient to sustain a determination that claimant was covered under group 19. Award reversed, without costs, and the matter remitted to the Workmen’s Compensation Board for further consideration, and additional proof if the parties are so advised. All concur.